785 F.2d 307
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BEULAH W. BOOKER, Plaintiff-Appellant,v.DR. EVELYN MOBLEY, M.D., Defendant-Appellee.
85-3568
United States Court of Appeals, Sixth Circuit.
1/15/86

ORDER
BEFORE:  JONES and NELSON, Circuit Judges; and PECK, Senior Circuit Judge.


1
Plaintiff is appealing from a judgment dismissing her civil action for lack of subject matter jurisdiction.  The appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The record shows that plaintiff is an employee of Delco-Moraine Division, General Motors Corporation, at its plant located in Dayton, Ohio.  Defendant is a physician and the plant medical director for said employer.  The complaint alleges that plaintiff received injuries to her wrists and forearms as a result of her work and that defendant was negligent in treating her injuries.  Plaintiff also claims that in a prior state action, the court dismissed her suit because she was black, thereby violating the Equal Protection Clause.  The district court dismissed plaintiff's case sua sponte.


3
Upon consideration, we agree with the district court's conclusion that it lacked jurisdiction to consider plaintiff's claims.


4
Therefore, it is ORDERED that the judgment below be affirmed for the reasons stated by the district court in its memorandum opinion of June 28, 1985.  Rule 9(d)(2), Rules of the Sixth Circuit.